As filed with the Securities and Exchange Commission on July 26, 2011 Securities Act File No.333-157217 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,DC 20549 FormN-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 8 KEATING CAPITAL, INC. (Exact name of registrant as specified in charter) 5arkway, Suite 1000 Greenwood Village, CO 80111 (720) 889-0139 (Address and telephone number, including area code, of principal executive offices) Timothy J. Keating President and Chief Executive Officer 5arkway, Suite 1000 Greenwood Village, CO 80111 (Name and address of agent for service) COPIES TO: Cynthia M. Krus, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, DC 20004-2415 Tel: (202) 383-0100 Fax: (202) 637-3593 Approximate date of proposed public offering: Not applicable It is proposed that this filing will become effective (check appropriate box): þ when declared effective pursuant to section8(c). EXPLANATORY NOTE DEREGISTRATION OF UNSOLD SECURITIES This Post-Effective Amendment relates to the Registration Statement on Form N-2 (File No. 333-157217) (the “Registration Statement”), registering the shares of common stock of Keating Capital, Inc. (the “Company”).The Company completed its registered offering pursuant to this Registration Statement on June 30, 2011, with the final closing of escrowed funds occurring on July 11, 2011. As a result, this Post-Effective Amendment is being filed solely to deregister any and all shares of the Company’s common stock previously registered under the Registration Statement that remain unsold. Signatures Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-Effective Amendment No. 8 to this Registration Statement on Form N-2 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Denver, in the State of Colorado, on July 26, 2011. Keating Capital, Inc. By: /s/ Timothy J. Keating Name: Timothy J. Keating Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 8 to this Registration Statement on FormN-2 has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Timothy J. Keating Timothy J. Keating President and Chief Executive Officer and Director July 26, 2011 /s/ Ranjit P. Mankekar Ranjit P. Mankekar Chief Financial Officer and Treasurer and Director July 26, 2011 * J. Taylor Simonton Director July 26, 2011 * William F. Owens Director July 26, 2011 * Andrew S. Miller Director July 26, 2011 *Signed by Timothy J. Keating pursuant to a power of attorney signed by each individual and filed with this Registration Statement on April 20, 2010.
